THOMAS, J.
The defendant was indicted for petit larceny, and under the provisions of the act establishing the criminal court of Jefferson county (Acts 1886-87, p. 838, § 13) he waived a jury trial and was thereupon tried and convicted by the court. His counsel insist that the section of the act cited, permitting the defendant to waive a jury trial, is unconstitutional and void, as being violative of section 6 of our Bill of Rights. It has become too well settled by the decisions of this state that the Legislature might provide for a waiver of the right of trial by jury in misdemeanor cases, as this is, without running counter to the constitutional provisions cited, to now admit of controversy. — Connelly v. State, 60 Ala. 89, 31 Am. Rep. 34; Moore v. State, 68 Ala. 361; Summers v. State, 70 Ala. 16; Collins v. State, 88 Ala. 214, 7 South. 260; Reeves v. State, 96 Ala. 39, 11 South. 296; Dean v. State, 100 Ala. 104, 14 South. 762; McClellan v. State, 118 Ala. 124, 23 South. 732; Lewis v. State, 123 Ala. 86, 26 South. 516; Frost v. State, 124 Ala. 87, 27 South. 251; Ex parte State, ex rel. Wood, 151 Ala. 575, 576, 44 South. 635; Ex parte O’Neal, 154 Ala. 240, 45 South. 712; Redd v. State, 169 Ala. 9, 53 South. 908; Alford v. State, ex rel. Atty. Gen., 170 Ala. 195, 228, 54 South. 213, Ann. Cas. 1912C, 1093.
It is also well settled that the failure of a defendant in a misdemeanor case to demand a jury trial within the *157time prescribed by the statute here under consideration is a waiver of a jury trial. — Redd v. State, 169 Ala. 9, 53 South. 908.
We find no error in the record, and the judgment of conviction is accordingly affirmed.
Affirmed.